Exhibit 10.3


FIRST AMENDMENT TO
CHICO’S FAS, INC.
OFFICER SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION


Pursuant to the authority granted under Section 7.01 of the Chico’s FAS, Inc.
Officer Severance Plan and Summary Plan Description (as amended and restated
effective January 1, 2020) (the “Plan”), the Plan is hereby amended as set forth
below.
1.    The following new Article 13 is added to the Plan:


ARTICLE 13


PLAN FREEZE


The Plan is hereby frozen effective March 31, 2020 so that no Employee shall be
eligible to participate in the Plan on and after March 31, 2020. If you are an
Employee and your employment with the Company is involuntarily terminated on or
after March 31, 2020, you are not eligible to participate in or receive any
Benefits under the Plan. This Article 13 overrides all other inconsistent
provisions in the Plan.


2.     All other provisions of the Plan not inconsistent with the above shall
remain in effect.




IN WITNESS WHEREOF, this First Amendment to the Plan is hereby adopted on this
31st day of March, 2020.
CHICO’S FAS, INC.
By: /s/ Gregory S. Baker
Title: Sr. VP-General Counsel & Corp. Secretary





